Citation Nr: 1118004	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-32 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a previously denied claim for entitlement to service connection for bilateral hearing loss should be reconsidered.

2.  Entitlement to service connection for bilateral onychomycosis, to include as due to Agent Orange exposure and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1967 to September 1969 and from January 1991 to May 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board hearing, chaired by the undersigned Acting Veterans Law Judge, sitting at the RO, in July 2010.  A transcript of the hearing is associated with the claims file.

Although the RO characterized the onychomycosis claim as an application to reopen an October 2000 claim based on new and material evidence, the prior claim was specifically for eczema.  In Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As there was no diagnosis of onychomycosis of record in October 2000, the Board has treated the current matter as a new claim and not an application to reopen. 

The March 2006 rating decision denied service connection for tinnitus, posttraumatic stress disorder (PTSD), and onychomycosis, and found there was no new and material evidence to reopen claims of entitlement to service connection for bilateral hearing loss or for a back disorder.  The Veteran filed a May 2006 notice of disagreement to that rating decision, after which the RO issued a May 2007 statement of the case.  In his substantive appeal, the Veteran limited the appeal to the issues related to onychomycosis, hearing loss, and PTSD.  Subsequently, in an April 2008 rating decision, the RO granted service connection for PTSD.  Thus, regarding PTSD, no allegations of errors of fact or law remain for appellate consideration.  The rating decision fully resolved and rendered moot the claim.  No exceptions to the mootness doctrine are present because the benefits sought on appeal have been granted without the need for action by the Board.  See Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2010).  Accordingly, only the issues related to bilateral hearing loss and onychomycosis remain on appeal.  

The issues of entitlement to service connection for left ear hearing loss and onychomycosis re addressed in the REMAND portion of the decision below and re REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent to the October 2000 rating decision includes relevant official service department records not previously considered, to include the Veteran's service treatment records from his second period of active service from January to May 1992.  

2.  Right ear hearing loss manifested during active service.


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for bilateral hearing loss is reconsidered.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156(c) (2010).

2.  Right ear hearing loss was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of entitlement to service connection for bilateral hearing loss, because the claim is being reconsidered, service connection for right ear hearing loss is being granted, and service connection for left ear hearing loss is remanded for development, it is essentially being granted in full, and VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The RO initially denied a claim seeking service connection for bilateral hearing loss in an October 2000 rating decision.  As the Veteran did not perfect an appeal of that decision, it is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  

If, however, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

In this case, the Veteran's STRs from January to May 1991 period of service were received after the October 2000 rating decision.  Although some records were associated with the claims file, not all were.  Those records are relevant as they contain evidence of bilateral hearing loss, were in existence at the time of the October 2000 rating decision, and had not yet been associated with the claims file at the time of the rating decision.  Accordingly, the claim for entitlement to service connection for bilateral hearing loss is reconsidered, and new and material evidence need not be submitted.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service personnel records indicate active service from 1967 to 1969 and from January 1991 to May 1992.  October 1985 and June 1987 reports of medical examination showed right ear hearing loss for VA purposes.  38 C.F.R. § 3.385 (2010).  A May 1990 report of medical examination contained an audiological evaluation that did not find any right ear hearing loss.  The Board thus finds that the presumption of soundness attaches to this claim because due to the conflicting findings in the pre-active duty audiological evaluations and the May 1990 service entrance examination report, it cannot be shown by clear and unmistakable evidence that the right ear hearing loss pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  

April 1991 and December 1993 reports of medical examination noted right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  Additionally, a December 2006 VA examination diagnosed right ear hearing loss for VA purposes.  

The Board finds that the evidence of record supports a finding of service connection for right ear hearing loss.  First, there is currently diagnosed chronic right ear hearing loss for VA purposes, as evidenced by the December 2006 VA examination.  Second, right ear hearing loss manifested during active service in April 1991.  Thus, a chronic disease was shown in service, has been shown to currently exist, and it is not clearly attributable to any intercurrent cause.  38 C.F.R. § 3.303(b).  Although the December 2006 VA examiner provided a negative nexus opinion, it was based on a misunderstanding of the dates of the Veteran's active service and the Board does not accord significant weight to that opinion.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for right ear hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reconsidered.

Service connection for right ear hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is required to obtain adequate VA medical examinations and opinions.  

Left ear hearing loss

Regarding the issue of entitlement to service connection for left ear hearing loss, remand is required for an examination and etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the VA examiner provided an opinion that the Veteran's bilateral hearing loss less likely than not had its onset while on active duty or was etiologically related to any other disease or injury while on active duty.  But the examiner did not address that left ear hearing loss apparently pre-existed the second period of active service; thus the examiner also did not provide an opinion regarding aggravation during that second period of service.  

A May 1975 report of medical examination contained an audiological evaluation that was mostly illegible.  It appears, however, that a 45 was assigned in the 4000 Hertz level in the left ear, which is hearing loss for VA purposes.  38 C.F.R. § 3.385.  October 1985, June 1987, and May 1990 reports of medical examination indicated left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  During the second period of service, an April 1991 report of medical examination noted left hearing loss.  After service discharge, December 1993 and April 1994 reports of medical examination noted left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  The December 2006 VA examination also found left ear hearing loss.  Accordingly, remand is required for a medical examination and determination of the etiology of the Veteran's left ear hearing loss.  


Skin disorder

Regarding the claim for entitlement to service connection for onychomycosis, remand is required to obtain an adequate VA examination and medical opinions.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Here, the Veteran has provided testimony that his feet stayed wet all the time during monsoon season.  Then they started to itch, and he noticed cracks between his toes.  He testified that he went to sick bay and they gave him gauze and iodine to keep the area clean.  He also reported that his feet had blisters and his toenails became discolored.  The Veteran's testimony is competent evidence that symptoms were noted in service, regardless of whether service treatment records confirm treatment.  It is also competent evidence of continuity of symptomatology after service.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). 

Because there is evidence of is competent evidence of a current diagnosis of onychomycosis, notation of similar symptoms in service, and continuity of symptomatology after service, a VA examination and a direct service connection medical opinion is necessary.  See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.

Additionally, in written argument dated in June 2010, the Veteran's representative asserted that onychomycosis has a high prevalence among diabetics.  Service connection is in effect for diabetes mellitus.  In the Veteran's original claim filed in November 2005, the Veteran asserted his skin condition was due to Agent Orange exposure.  The Veteran's service personnel records demonstrate Vietnam service.  Accordingly, medical opinions regarding the secondary service connection theories of entitlement are also required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Ensure that the notice addresses the various claims and theories of entitlement to include aggravation, Agent Orange exposure, and secondary service connection.

2.  Afford the Veteran a VA examination to determine the nature and etiology of his claimed onychomycosis.  The claims folders must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide the following opinions, in light of the examination findings and the service and post-service evidence of record:

(a) whether it is more or less likely than not that the onychomycosis was caused or aggravated by the Veteran's military service, including both periods of active service.  The examiner must specifically address the Veteran's assertions of in-service skin symptoms and any notations of such in the service treatment records, for both periods of service.

(b) whether it is more or less likely than not that the onychomycosis is due to any Agent Orange exposure; and

(c) whether it is more or less likely than not that the onychomycosis was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

3.  Provide the Veteran with an appropriate VA examination to determine the nature and etiology of the Veteran's left ear hearing loss.  The claims folder must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's pre-existing left ear hearing loss was aggravated by military service, based on his second period of active service and his statements regarding in-service noise exposure.  The examiner must address whether there was an increase in disability during service, whether such increase was due to the natural progression of the hearing loss, and whether any increase was due to temporary or intermittent flare-ups.  The examiner must specifically address the findings regarding hearing loss as noted in the following reports of medical examination:  May 1975, March 1979, October 1980, October 1985, June 1987, May 1990, April 1991, December 1993, and April 1994.  The examiner must also address the findings in the December 2006 VA examination.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


